Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant alleges that the previous rejection of the claims was “merely a conclusory statement of obviousness based upon speculation.” Although that does sometimes appear to be the case, for example in the rejection of claim 2, which did not rely on any teaching of the prior art or on the taking of Official Notice, for the most part the rejections were supported by statements of rationale such as, “to provide a sign with increased visibility,” “so that surveillance/security photos may easily be taken by a user holding the sign,” “to provide storage for digital photos,” “so that larger batteries may be utilized for the display,” “to provide enhanced grip for the user,” etc. Applicant did not engage with these rejections.
However, the Examiner agrees with Applicant that the claims are “not obvious in view of the collective teaching of the cited reference” for the following reasons:
Claims 1 and 7 recite:
“… a pair of reflectors coupled to the sign body …”
The rejection relies on Martinez to show “reflectors 14, 52 forming each side” and proposes that it would have been obvious “to utilize reflectors for the sides of Curtiss …” But the reflectors disclosed by Martinez comprise the sign body itself. They are not reflectors “coupled to” a sign body, as required by the claims. Martinez arguably teaches replacing the sign body disclosed by Curtiss with a reflective sign body, but Martinez does not teach coupling a reflector to a less reflective sign body.
Claims 1 and 7 recite:
“… the handle having a sign slot extending towards a handle bottom end, the sign slot being coupled around a sign bottom edge of the sign body …”
The rejection states that Curtiss discloses a handle having a top end with a sign slot around a sign bottom edge, and refers to “Figure 4a, bottom of slot formed by 64.” The rejection appears to be referring to the open cylindrical top of the handle that receives a cylindrical bottom of the sign. But that is not consistent with the meaning of the word “slot,” either as used by Applicant in the disclosure, or by the dictionary, which defines a “slot” as “a narrow, elongated depression, groove, notch, slit, or aperture …” (https://www.dictionary.com/browse/slot). Further, the cylindrical bottom of the sign is remote from the sign edge 26 and therefore even if the cylindrical opening could be considered a “slot,” it is not “coupled around a sign bottom edge of the sign body,” as recited.
Claims 1 and 7 recite:
“ … a rim coupled to the sign body, the rim comprising a rim front half coupled to the sign front side around the sign perimeter and a rim back half coupled to the sign back side around the sign perimeter, the rim extending form a handle left side of the handle adjacent the sign slot to a handle right side of the handle adjacent the sign slot.”
Curtiss does appear to disclose a rim (Fig. 1 of Curtiss), but there is no indication that the rim is formed by rim front and back halves. Further, the rim does not extend from a handle left side to a handle right side adjacent the sign slot as shown in Fig. 1 of the instant application.
Claims 1 and 7 recite:
“… a battery charge port coupled to the handle …”
The rejection relies on Clegg to teach the use of a battery charge port. But Clegg discloses a greeting card, which appears to be non-analogous art. Nevertheless, the Examiner believes that a suitable reference or generic teaching could be found to support the rejection of this limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.